PER CURIAM:
Supreme Fuels brought this action against four defendants, including International Oil Trading Company, LLC (“IOTC”), under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962, the Sherman Act, 15 U.S.C. § 1, and several common-law and statutory claims governed by Florida law. IOTC now appeals the District Court’s order that it pay $5 million to Supreme Fuels Trading FZE pursuant to a settlement agreement. Supreme Fuels argues that the District Court’s order is not appealable. We agree and dismiss this appeal for lack of jurisdiction.
Federal appeals courts have jurisdiction over final decisions of the district courts. 28 U.S.C. § 1291; see also Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 633, 89 L.Ed. 911 (1945) (“A ‘final decision’ generally is one which ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.”).1 *1246“[A]n order adjudicating fewer than all the claims in a suit, or adjudicating the rights and liabilities of fewer than all the parties, is not a final judgment from which an appeal may be taken,” unless “the district court properly certifies as ‘final’ under Rule 54(b), a judgment on fewer than all claims or parties.” Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777 (11th Cir.2007); see also Fed.R.Civ.P. 54.
Here, Supreme Fuels’s claims were brought against three defendants in addition to IOTC. Supreme Fuels moved the District Court to enforce a purported settlement agreement setting forth the terms by which the parties were to resolve their dispute. The District Court granted Supreme Fuels’s motion to enforce that agreement and imposed a $5 million judgment solely on IOTC. It also clarified that the agreement’s express terms provide that the defendants were to receive releases “only after [Supreme Fuels] receive[d] payment.” IOTC never made the payment.
Setting aside the question of whether there has been a final decision with respect to IOTC, it is clear that the District Court did not resolve the rights and liabilities of the other three defendants in this case. IOTC did not seek a Rule 54(b) certification from the District Court either. With claims outstanding, we lack jurisdiction.
APPEAL DISMISSED.

. There are exceptions to the final judgment rule. See Haney v. City of Cumming, 69 F.3d *12461098, 1101 n. 5 (11th Cir.1995). IOTC does not argue, and we do not independently find, that any of the exceptions apply.